 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     LOUIS A. CARDINALI,
11                                                        Case No.: 2:16-cv-02046-JAD-NJK
            Plaintiff(s),
12                                                                       Order
     v.
13
     EXPERIAN INFORMATION SOLUTIONS,
14   INC.,
15          Defendant(s).
16         The Court has an evidentiary hearing set for May 8, 2019. See Docket No. 158. To the
17 extent either party intends to introduce non-impeachment exhibits, that party must file an exhibit
18 list by noon on May 7, 2019.
19         IT IS SO ORDERED.
20         Dated: May 1, 2019
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
